UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
            Plaintiff,              )
                                    )
      v.                            )                Civil Action No. 99-2496 (PLF)
                                    )
PHILIP MORRIS USA, INC., et al.,    )
                                    )
            Defendants.             )
____________________________________)


                   ORDER #127 – REMAND: CHANGE OF COURTROOM

               On June 13, 2022, the Court set a hearing to consider and approve the parties’

jointly proposed consent order to govern the corrective-statements remedy at the point of sale

(the “Proposed Point-of-Sale Consent Order”). See Minute Order (June 13, 2022); see also

Order #125–Remand (“Order #125”) [Dkt. No. 6503] (setting forth the procedures for the

“Point-of-Sale Settlement Hearing”). 1 The Court will conduct the Point-of-Sale Settlement

Hearing on July 28, 2022, beginning at 10:00 a.m. (Eastern Daylight Time); and the hearing will

continue if necessary on July 29, 2022, beginning at 10:00 a.m. (Eastern Daylight Time). The

Court now informs the parties and other interested persons that the hearing location has changed.

The Point-of-Sale Settlement Hearing will not take place in the Ceremonial Courtroom. Instead,




       1
                The parties are the United States and the Public Health Intervenors (collectively,
“plaintiffs”); Philip Morris USA Inc., Altria Group, Inc., and R.J. Reynolds Tobacco Company
(individually, as successor in interest to Brown & Williamson Tobacco Corporation, and as
successor to Lorillard Tobacco Company) (collectively, “defendants”); and ITG Brands, LLC,
Commonwealth Brands, Inc., and Commonwealth-Altadis, Inc. (collectively, the “remedies
parties”). Defendants and the Remedies Parties are collectively referred to as the
“manufacturers.”
it will be held in Courtroom 30 of the William B. Bryant Annex to the E. Barrett Prettyman

Courthouse at 333 Constitution Avenue N.W., Washington, D.C. 20001. All other procedures

set forth in the Court’s July 21, 2022 order shall remain in full force and effect. See Order #126–

Remand: Procedures for Settlement Hearing [Dkt. No. 6511]. Due to the change of courtroom,

however, those participating virtually will now be able to view exhibits and demonstratives

displayed in court.

               SO ORDERED.


                                                   /s/
                                             _______________________________
                                             PAUL L. FRIEDMAN
                                             United States District Judge

DATE: July 27, 2022




                                                2